                Case 2:21-cv-00138-TSZ Document 9 Filed 04/01/21 Page 1 of 1




 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
        DANIEL and JANE MARCUS,
 6
                             Plaintiffs,
 7
           v.                                           C21-138 TSZ
 8
        STATE FARM FIRE AND                             ORDER
 9      CASUALTY COMPANY,

10                           Defendant.

11
            Counsel having advised the Court in their Notice of Settlement of All Claims,
12
     docket no. 8, that this matter has been resolved, and it appearing that no issue remains for
13
     the Court’s determination,
14
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
15
     prejudice and without costs.
16
            In the event settlement is not perfected, either party may move to reopen and trial
17
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            Dated this 1st day of April, 2021.
20

21                                                    A
                                                      Thomas S. Zilly
22                                                    United States District Judge

23

     ORDER - 1
